Citation Nr: 0907663	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  04-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left shoulder impingement with rotator 
cuff tear.

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in December 2007 and July 
2008 for further development.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran 
appeared at a June 2008 Board hearing at the RO.  A 
transcript is of record.    

In the October 2002 rating decision, the RO granted service 
connection for left shoulder impingement with rotator cuff 
tear and lumbosacral strain and assigned 0 percent disability 
ratings, effective March 2001.  The Veteran appealed the 
initial disability rating assigned.  In December 2003, the 
Decision Review Officer (DRO) assigned 10 percent disability 
ratings, effective March 2001.  Although increased ratings 
have been granted, the issues remain in appellate status, as 
the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

Although the appeal also originally included the issue of 
entitlement to an initial rating in excess of 0 percent for 
service-connected epididymitis, the Veteran withdrew the 
claim at the June 2008 Board hearing and in a statement 
received in June 2008.  Consequently, the issue is no longer 
in appellate status.	



FINDINGS OF FACT

1.  The Veteran's service-connected left shoulder impingement 
with rotator cuff tear is manifested by no more than moderate 
disability.  

2.  The Veteran's service-connected chronic lumbosacral 
strain is manifested by functional loss due to pain which 
results in moderate limitation of flexion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
left shoulder impingement with rotator cuff tear have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.71a and Codes 5201, 5203, and 
5301 (2008).

2.  The criteria for entitlement to a disability evaluation 
of 20 percent, but no higher, for the Veteran's service-
connected chronic lumbosacral strain have been met, effective 
from March 22, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Codes 5292 and 
5295 (2003) and Codes 5235-5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  



The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2002.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The RO provided the appellant with additional notice in 
January 2007 and September 2008, subsequent to the October 
2002 adjudication.  The notification substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a 
service connection claim; and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.
  
While the January 2007 and September 2008 notices were not 
provided prior to the October 2002 adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a March 
2007 supplemental statement of the case (following the 
provision of notice in January 2007) and in a September 2008 
supplemental statement of the case (following the provision 
of notice in September 2008).  The Veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vazquez-Flores.  The present appeal involves issues of higher 
initial ratings, not claims for increased ratings.  A review 
of the record shows that the RO, in connection with the 
Veteran's original service connection claims provided the 
Veteran with adequate VCAA notice in a June 2002 letter prior 
to the October 2002 adjudication of the claims which granted 
service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-491 (2006), the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
(West 2002), notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007).  In line with the reasoning set forth in these 
judicial decisions, it appears that the notice requirements 
addressed by the Court in Vazquez-Flores, supra, do not apply 
to initial rating claims such as the ones now on appeal to 
the Board. 



Duty to Assist

VA has assisted the Veteran in obtaining private and VA 
treatment records, provided the Veteran VA examinations in 
September 2002 and January 2007, and afforded the Veteran the 
opportunity to give testimony at a Board hearing at the RO in 
June 2008.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran and his representative 
have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

The present appeal involves the Veteran's claims that the 
severity of his service-connected left shoulder impingement 
with rotator cuff tear, and lumbosacral strain warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  Id. at 
126.    

I.  Left Shoulder  

The Veteran's service-connected left shoulder impingement 
with rotator cuff tear has been rated by the RO under the 
provisions of Diagnostic Code 5301 that concerns Muscle Group 
I, the extrinsic muscles of the shoulder girdle.  These 
muscles include the trapezius, levator scapulae, and serratus 
magnus muscles. Functions include upward rotation of the 
scapula and elevation of the arm above the shoulder level.  
Under this section, a noncompensable rating is assigned for 
slight disability in all cases.  A 10 percent rating is 
assigned for moderate disability in all cases.  In moderately 
severe cases, a 30 percent evaluation is assigned for a 
dominant arm, while a 20 percent evaluation is warranted for 
a non-dominant arm. In severe cases, a 40 percent evaluation 
is assigned for a dominant arm, while a 30 percent evaluation 
is warranted for a non-dominant arm.

The Board notes that the Veteran indicated at the hearing 
before the Board at the RO that he is primarily left-handed.  
Thus, the Board will proceed by referencing the Veteran's 
left arm as the dominant arm.  

The Board additionally notes that there are other potential 
applicable codes for the shoulder.  Under Diagnostic Code 
5003 for degenerative arthritis, ratings are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§  4.71(a), Diagnostic Codes 5003.

Limitation of motion for the arm is under Diagnostic Code 
5201.  A rating of 20 percent is warranted when the veteran's 
major arm motion is limited to raising the arm to shoulder 
level; or when the motion of the veteran's minor arm is 
limited to midway between the side and shoulder.  A 30 
percent disability rating is warranted when the range of 
motion of the veteran's major arm is limited to midway 
between the side and shoulder; or the range of motion of the 
veteran's minor arm is limited to 25 degrees from the 
veteran's side.  A 40 percent rating is warranted when the 
veteran is unable to raise his major arm to 25 degrees from 
his side.  38 C.F.R. § 4.71(a), Diagnostic Codes 5201.

The Board notes at this point that normal flexion and 
abduction of the shoulder is from 0 degrees to 180 degrees, 
and normal external and internal rotation is from 0 degree to 
90 degrees.  38 C.F.R. § 4.71, Plate II.

When the Veteran was afforded a VA examination in September 
2002, the Veteran reported constant shoulder pain, which he 
described as a dull ache.  He said that pain worsened with 
certain movements of the shoulder such as abduction, lifting, 
or rotation.  He estimated that he had flareups of this pain 
approximately one time per month with each flareup lasting 
approximately 2 to 3 days.  The Veteran was not on any 
medication at the time for his shoulder disability.

Upon physical examination, it was noted that his shoulder was 
without edema, erythema, heat or visible deformity.  It was 
observed that he was able to flex the shoulder to 180 degrees 
with pain at 110 degrees, and that he was able to extend his 
shoulder to 50 degrees with pain occurring at 25 degrees.  It 
was additionally observed that he was able to abduct the left 
shoulder to 180 degrees with pain occurring at 135 degrees of 
abduction and that he was able to adduct the shoulder to 50 
degrees with pain occurring at 10 degrees of adduction.  The 
impression was chronic left shoulder strain.  X-ray of the 
left shoulder revealed no abnormalities.    

When the Veteran was afforded another VA examination in 
January 2007, he complained of a "constant, dull pain" in 
his left shoulder that was aggravated with repetitive 
movement of the left shoulder.  The Veteran reported that the 
pain interfered with activities of daily living because he 
could not lift anything heavy or lift anything over his head, 
and he could not do yard work and play with his daughter like 
he wanted.  He reported that his shoulder popped daily, 
especially in early morning with a "sharp pain."  The 
Veteran reported using Ibuprofen which he stated "really 
does not help."  He continued that the pain interfered with 
sleep at night.  On a scale of 0 to 10 (with 10 being the 
worst), the Veteran rated his constant pain a 4, and the 
flareups that he had 3 to 4 times a week an 8.  An x-ray 
impression showed no evidence of fractures, subluxations, 
periosteal reaction, or osteolytic lesions.  It was noted 
that joint spaces were essentially preserved.  The impression 
was essentially normal left shoulder radiographs.  The 
diagnosis was rotator cuff tear with impingement, left 
shoulder with chronic pain.      

A February 2007 magnetic resonance imaging (MRI) from 
SouthCoast Medical Group shows that there was 
acromioclavicular (AC) joint degenerative change with a small 
ganglion extending superiorly from the AC joint; fluid in the 
subacromial/subdeltoid bursa that may reflect bursitis; and 
mild tenopathy of the distal supraspinatus tendon without 
full thickness tear.  

A March 2007 VA treatment record shows that the Veteran's 
MRI's were discussed with him and that he was not happy to 
hear that the tear in his shoulder was no longer present.  He 
demanded to know why the tear was gone.  It was noted that 
the Veteran was not happy with the explanation that these 
tears heal with time.

A July 2007 VA treatment record shows that the Veteran 
reported chronic pain of the left shoulder and that he 
mentioned during his last visit that every so often (like 
every 6 months), he would experience severe pain of the 
shoulder.  The Veteran wanted to let his doctor know that his 
shoulder started bothering him again and that it hurts when 
he took a deep breath or with any kind of movement.  He said 
that he had been taking all of his pain medication as 
prescribed but with no relief.  The Veteran requested an 
appointed to see his doctor as soon as possible.  

When the Veteran was seen in July 2007, on a scale of 0 to 10 
(with 10 being the worst), the Veteran rated his pain a 9.  
The Veteran described the pain as chronic and constant with 
aching and burning sensations.  

An August 2007 VA treatment record shows that the Veteran 
received a corticosteroid injection into the subacromial 
space.  The diagnosis was rotator cuff tendinosis.

An August 2007 VA orthopedic surgery consultation shows that 
the Veteran felt a grinding in his shoulder at times with 
some pain with overhead activities.  He had no instability 
complaints.  He reported that the pain wakes him up at night.  
It was noted that the Veteran's left shoulder had full active 
and passive motion.  There was tenderness to pressure over AC 
joint.  There was also AC joint crepitus with crossover and 
abduction.  It was further noted that there was no 
impingement, apprehension or instability.  There was negative 
Hawkins test and O'Briens.  It was noted that there was 5/5 
rotator cuff strength.  X-rays showed no significant 
arthritis.  There was small anterior spurring to acromion.  
The assessment was AC joint arthrosis, rotator cuff 
tendinosis.   

The Veteran was seen again in April 2008.  Upon physical 
examination it was noted that his shoulder was without 
notable findings.  It was observed that the Veteran had good 
range of motion in his shoulder with 5/5 strength throughout.  
It was noted that the Veteran had a negative drop test, lift 
off test, Hawkins' test, and Neer-Impingement test.  Noted 
was that the Veteran did have a positive cross-over test, 
which the Board notes is indicative of acromioclavicular 
joint arthritis.  It was further observed that the Veteran 
was tender in numerous places in his shoulder, but it was 
repeatedly tender most specifically directly over the 
acromioclavicular joint.  The Veteran was described as 
neurovascularly intact.  Review of his radiograph and MRI 
revealed mild to moderate acromioclavicular degeneration with 
no rotator cuff pathology noted.  Given his moderate 
arthritis, the Veteran was given a local injection into the 
acromioclavicular joint.

In June 2008, the Veteran rated his pain a 9 on a scale from 
0 to 10 (with 10 being the worst pain).  The pain was 
described as chronic and constant.    

The overall evidence as discussed above shows that the 
Veteran's disability is no more than moderate in degree.  
While the Veteran complained of aches, flareups, and constant 
pain that he rated at most a 9, x-rays showed that there were 
no abnormalities in the left shoulder and a February 2007 MRI 
showed that the tear had healed over time.  While there was 
AC joint degenerative change noted, the Veteran's shoulder 
strength was measured as 5/5.  Further, there was no shoulder 
impingement as the Neer test and Hawkins test were negative.  
With his moderate arthritis, treatment consisted of 
injections to the acromioclavicular joint and medication for 
his pain.  

Also, staged ratings are not for application since the 
Veteran's left shoulder impingement is adequately 
contemplated by the existing 10 percent rating during the 
entire time period in question.

The Board additionally notes that a higher rating under 
Diagnostic Code 5201 is not for application.  A rating of 20 
percent is not warranted since the Veteran was able to move 
his arm past shoulder level.       

Further, Diagnostic Code 5003 is not for application since 
the highest available rating is 10 percent for disabilities 
that are not compensable under the appropriate diagnostic 
code for limitation of motion.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  However, 
the September 2002 VA examination reveals that there was no 
increased pain or decreased function with repetitive motions 
or fatigue test of the joint.   

The Board acknowledges the chronic pain that he has 
continually rated a 9.  The Board also acknowledges the 
Veteran's statements received in August 2003 and March 2004, 
and testimony in June 2008 in which he noted that he was 
advised that he may need surgery in the future.  However, the 
Board is unaware of any legal basis for allowing increased 
rating on the basis of the intensity of shoulder pain 
experienced by the Veteran and the possibility of surgery. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On VA examination in September 2002, the 
Veteran stated that whenever he had flareups of pain, he was 
limited to a desk and administrative duties on his job as a 
police officer.  On VA examination in January 2007, the 
Veteran stated that his left shoulder did not interfere with 
his job because he did administrative work.  At a hearing 
before the Board in June 2008, the Veteran testified that for 
about the last seven years, he has probably taken a week to 
ten days off because of his shoulder.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  

II.  Lumbosacral Strain

By rating decision in October 2002, the Veteran's lumbar 
strain was initially rated as 10 percent disabling pursuant 
to 38 C.F.R § 4.71(a), Diagnostic Code 5295.  By regulatory 
amendment effective September 26, 2003, substantive changes 
were made to the schedular criteria for evaluation of 
diseases and injuries of the spine.  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

Under the old version of the rating criteria, Diagnostic Code 
5295, a rating of 10 is warranted where there is lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Another potentially applicable Diagnostic Code under the old 
version of the rating criteria is 5292.  A 10 percent rating 
is warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine.  A maximum rating 
of 40 percent is warranted for severe limitation of motion of 
the lumbar spine.

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The Board notes at the 
outset that on VA examination in June 2007 that there have 
been no incapacitating episodes over the last 12 months.  
Thus, Diagnostic 5243 are not for application.    

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5010.

The Board notes that the RO addressed the amendments in March 
2007 and September 2008 supplemental statements of the case, 
and in a September 2008 letter.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

When the Veteran was afforded a VA examination in September 
2002, the Veteran described his pain as constant with 
occasional radiation down the right leg posteriorly to the 
knee.  He stated that he had occasional numbness in the 
plantar aspect of the right foot.  He denied any weakness of 
the lower extremities.  Over the years, he said, he has been 
treated on a periodic basis with steroid injections, which he 
states temporarily helps the pain, but has provided no long-
term relief.  He stated that his back pain was aggravated by 
bending forward or having to lift heavy objects.  He stated 
that he had flareups of this problem approximately one time 
per month with each lasting 2 days in length.  He said he 
wore a back brace during these periods of the flareups and 
did not use any assistive devices.      

Upon physical examination, inspection of the spine revealed 
no visible deformities.  The spine was observed as straight.  
It was noted that there was pain on palpation over L5.  The 
VA examiner observed that there were no visible spasm of the 
paraspinal musculature along the length of the spine and 
there was no tenderness of the musculature to palpation along 
either side of the spine.  The VA examiner further observed 
that the Veteran was able to flex the spine to 90 degrees 
with pain occurring at 45 degrees; to extend the lumbar spine 
to 30 degrees without pain; to laterally bend the spine to 30 
degrees without pain to both the right and the left sides; 
and to rotate the spine to 30 degrees in both the right 
direction and left direction.  It was observed that there was 
no pain with spinal rotation.  The impression was chronic 
back strain.  X-ray of the lumbar spine revealed no 
abnormalities.    
 
The Veteran was afforded another VA examination in January 
2007.  He complained of sharp pain in the lower back that 
radiated down the right leg to the knee.  He said that the 
pain was aggravated with running, bending and exertion.  The 
Veteran reported that his lumbosacral strain interfered with 
activities of daily living because he could not do yardwork, 
bend or lift without increase pain.  When driving for one 
hour, he said that he had increased pain and had to get out 
and strength due to pain in his lower back.  The Veteran 
reported constant pain and rated it a 4 on a scale of 0 to 10 
(with 10 being the worst pain).  He also reported that his 
pain flared once a month and rated a 10.  The Veteran took 
medication and had been treated with injections.  

Upon physical examination, it was noted that there was normal 
curvature with no pain to percussion.  It was observed that 
the Veteran had no difficulty getting on and off the 
examination table.  Forward flexion was from 0 degrees to 90 
degrees with pain at 45 degrees.  Extension was from 0 
degrees to 30 degrees with pain at 30 degrees.  Lateral 
flexion bilaterally was from 0 degrees to 30 degrees with 
pain at 30 degrees.  Bilateral lateral rotation was from 0 
degrees to 30 degrees with pain at 30 degrees.  It was 
further observed that there was pain with range of motion.      

Upon x-ray, it was noted that the vertebral alignments as 
well as the intervertebral spaces are essentially well 
preserved with no evidence of fractures, subluxation or 
compression deformities.  It was also noted that pedicles 
were well preserved.  The impression was essentially normal 
lumbosacral spine.  The diagnosis was chronic lumbosacral 
strain.  

An February 2007 MRI impression of the spine from SouthCoast 
Medical Group showed that L5-S1 demonstrates minimal 
degenerative disc disease and a minute central disc bulge 
without nerve impingement; and trace of desiccation on the 
right at L4-L5.  

A July 2007 VA treatment record shows chronic low back pain.  

A June 2008 VA treatment record shows that on a scale from 0 
to 10 (with 10 being the worst pain), the Veteran rated his 
pain a 9 and noted that it was chronic, constant, and sharp.  
He reported that the pain was exacerbated by prolonged 
sitting/standing.  

Another June 2008 VA treatment record shows that the Veteran 
continued to have constant low back pain that radiated to his 
left thigh.  He again rated his pain a 9.  The Veteran 
reported that the pain made it difficult for the Veteran to 
sleep at night.  It was noted that there was no spine 
tenderness and that there was negative straight-leg raise 
test.  The assessment was chronic low back pain.

Under the old criteria, a rating in excess of 10 percent is 
not warranted under Diagnostic Code 5295.  The September 2002 
VA examination showed no evidence of muscle spasm on extreme 
forward bending, and no loss of lateral spine motion in 
standing position to warrant a 20 percent rating.  Further, 
there is no evidence of listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  While the February 2007 MRI did 
not show minimal degenerative disc disease at L5-S1 
(narrowing of joint space), the Board notes that the 
lumbosacral strain was not severe to warrant a maximum rating 
of 40 percent.   

However, the Board believes it of some significance that VA 
examinations in September 2002 and January 2007 showed pain 
at 45 degrees of flexion.  Although the examiner did not 
specifically report that such pain actually limited motion to 
this degree, given the veteran's complaints of pain and the 
other clinical findings, the Board believes that a reasonable 
doubt is raised as to whether there is additional functional 
loss due to pain to effectively limit flexion to 45 degrees.  
Normal flexion is to 90 degrees.  In consideration of DeLuca, 
the Board believes it reasonable to view the reports showing 
flexion limited to 45 degrees (one half of normal flexion) as 
sufficient to warrant a finding of moderate limitation of 
motion so as to allow for a 20 percent rating under both the 
prior version of Code 5201 and the current version of the 
general rating formula for diseases and injuries of the 
spine.  Further, as the evidence suggests that flexion has 
been so limited during the entire period contemplated by this 
appeal, the Board further finds that a 20 percent rating is 
warranted from  March 22, 2001.  Fenderson.  

However, the preponderance of the evidence is against a 
finding that a rating in excess of 20 percent is warranted 
under either the prior or the current rating criteria.  The 
limitation of motion due to pain to 45 degrees of flexion is 
essentially moderate limitation of motion.  The record does 
not otherwise show findings to support a 40 percent rating 
under Code 5295.  Moreover, Forward flexion is not shown to 
be 30 degrees or less to warrant a 30 percent rating under 
current rating criteria, nor are there neurological findings 
to warrant a higher rating under either the old rating 
criteria for degenerative disc syndrome, the current general 
rating formula for diseases and injuries of the spine, or 
under the current formula for rating intervertebral disc 
syndrome.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  When the Veteran was afforded a VA 
examination in September 2002, he reported that whenever he 
had flareups, he had to go on desk duty and do only 
administrative desk-type jobs.  On VA examination in January 
2007, the Veteran reported that his lumbosacral strain did 
not interfere with his job.  Further, at the June 2008 
hearing before the Board, the Veteran testified that like his 
shoulder, he has taken about a week to 10 days off for about 
the last seven years for his back and that he had not been 
hospitalized for his back.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
left shoulder impingement with rotator cuff tear is not 
warranted.  To this extent, the appeal is denied. 

Entitlement to an initial rating of 20 percent (but no 
higher) for chronic lumbosacral strain is warranted, 
effective from March 22, 2001.  To this extent, the appeal is 
granted, subject to laws and regulations applicable to 
payment of VA monetary benefits. 
 

______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


